SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Inal Nordeste S.A. Valuation report of the book value of shareholders’ equity based on the accounting books as of April 30,2011 Valuation report of the book value of shareholders’ equity based on the accounting books To Management of Inal Nordeste S.A. Camaçari – BA KPMG Auditores Independentes, a company headquartered in the City of São Paulo at Rua Dr. Renato Paes de Barros, 33, corporate taxpayer ID (CNPJ/MF) 57.755.217/0001-29, originally registered at the São Paulo State Regional Accounting Council under no. 2SP014428/O-6 and secondarily registered in the State of Bahia under CRC SP-014428/F-7, with its Articles of Incorporation registered at the 2 nd Registry of Deeds and Documents of Legal Entities of the City and State of São Paulo under no. 23.244 on June 24,1987 and further amendments registered at the 2 nd Registry of Deeds and Documents of Legal Entities of the City and State of São Paulo, with the last amendment, dated October 1, 2010, registered on microfilm under no. 107.295 on December 3, 2010, herein represented by its undersigned partner, Mr. Anselmo Neves Macedo, Brazilian citizen, separated, accountant, identity card (RG) 9.491.182, individual taxpayer register (CPF/MF) 033.169.788-28 and at the São Paulo State Regional Accounting Council under no. SP160482/O-6 and secondary registration under no. SP160482/O-6-S-BA, resident and domiciled in the City and State of São Paulo, with office at the same address as the company represented, appointed expert by Inal Nordeste S.A. (Company) to appraise the book value of shareholders’ equity on April 30, 2011, in accordance with the accounting practices adopted in Brazil, presents the results of its works. -3 1 - Objective of the valuation This report is issued with the objective of evaluating, in accordance with the accounting practices adopted in Brazil, the book value of shareholders’ equity of Inal Nordeste S.A. on April, 30, 2011, for the purpose of its merger by Companhia Siderúrgica Nacional, and should not be used for any other purpose. 2 – Scope of works The valuation report on the book value of shareholders’ equity has been issued in connection with the audit of the balance sheet drawn up on April 30, 2011, which was prepared under the responsibility of the Company’s Management. Our review was conducted in accordance with the Brazilian and international audit standards, and included, among other procedures: (a) the planning of works, considering the relevance of balances, the volume of transactions and the Company’s internal controls and accounting systems; (b) the confirmation, based on tests, of the evidence and records supporting the values presented; and (c) the evaluation of the representative accounting practices and estimates adopted by the Company’s Management. 3 – Valuation results Based on the works conducted, we conclude that the value of the assets, rights and liabilities of the Company’s book value of shareholders’ equity on April 30,2011, summarized in Attachment I, is twenty-seven million, seven hundred, fifty-three thousand, eight hundred, twenty reais and fifty-seven centavos (R$27,753,820.57). The book value of shareholders’ equity, as indicated in Attachment I, is recorded in the accounting books, in accordance with the accounting practices adopted in Brazil. In addition, in compliance with the requirements of the Brazilian Securities and Exchange Commission, we declare that: (a) in accordance with the professional rules established by the Federal Accounting Council, we are not aware of any conflict of interests, either direct or indirect, neither of any other circumstance representing conflict of interests regarding the services provided by us and described above; and (b) we are not aware of any actions taken by the controlling shareholder or Management of the Company to manipulate, limit, hinder or practice any acts that affected or could have affected the access, use or knowledge of information, assets, documents or work methodologies that are relevant to the quality of the respective conclusions. São Paulo, May 12, 2011 KPMG Auditores Independentes CRC SP-014428/F-7 Anselmo Neves Macedo Accountant - CRC SP-160482/0-6 S-BA Attachment I Book value of shareholders’ equity of balance sheet items on April 30,2011 (amounts in Brazilian Reais) Assets Accounting balance Current Cash and cash equivalents 7,901,071.53 Accounts receivable 6,060,196.14 Recoverable taxes 4,269,549.17 Inventories 18,170,954.62 Other assets 58,635.67 Noncurrent Bonds and deposits 59,219.15 Recoverable taxes 63,055.64 Property, plant and equipment 11,398,575.84 A – total assets Liabilities Accounting balance Current Suppliers: Third parties 550,843.29 Companhia Siderúrgica Nacional 18,401,550.23 Companhia Metalúrgica Prada 113,662.48 Payroll and social contributions 236,095.77 Recoverable taxes 43,476.38 Other accounts payable 550,490.46 Advances from customers 120,487,97 Provisions for labor contingencies 50,620.70 Noncurrent Liabilities and tax installment payment (Refis program) 160,209.91 B – total liabilities Book value of shareholders’ equity (A-B) Assets Accounting balance Current Cash and cash equivalents 7,901,071.53 Accounts receivable 6,060,196.14 Recoverable taxes 4,269,549.17 Inventories 18,170,954.62 Other assets 58,635.67 Noncurrent Bonds and deposits 59,219.15 Recoverable taxes 63,055.64 Property, plant and equipment 11,398,575.84 A – total assets Liabilities Accounting balance Current Suppliers: Third parties 550,843.29 Companhia Siderúrgica Nacional 18,401,550.23 Companhia Metalúrgica Prada 113,662.48 Payroll and social contributions 236,095.77 Recoverable taxes 43,476.38 Other accounts payable 550,490.46 Advances from customers 120,487,97 Provisions for labor contingencies 50,620.70 Noncurrent Liabilities and tax installment payment (Refis program) 160,209.91 B – total liabilities Book value of shareholders’ equity (A-B) João Lauriano Bernardo General Accounting Manager CRC/SP – 123598/O-0 S-BA SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 16, 2011 COMPANHIA SIDERÚRGICA NACIONAL By: /
